Citation Nr: 0834890	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  06-16 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for degenerative disc disease of the cervical spine.

2.  Entitlement to a disability rating in excess of 20 
percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to a disability rating in excess of 30 
percent for residuals of a right tibia/fibula fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran's DD Form 214 shows active military service from 
April 1988 to March 1990, and 9 years, 11 months and 28 days 
of prior active service.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 2005 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in 
Philadelphia, PA which denied the issues on appeal.  

In July 2008, the appellant testified at a hearing before the 
undersigned Veterans Law Judge at the RO (Travel Board 
hearing).  A transcript of the hearing is associated with the 
claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Board finds that it is necessary to remand this matter 
for further evidentiary development.  Since the most recent 
VA examination was held in October 2007 the veteran has 
alleged a worsening of all conditions.  Specifically in his 
July 2008 hearing he testified that he was incapacitated for 
several months last year and could not get out of bed, and 
alleged that he has various neurological impairments 
resulting from the lumbar and cervical spine disabilities.  
These include complaints of neurological symptoms in the 
upper extremities which he referred to as "carpal tunnel 
syndrome" but attributed it to his cervical spine as well as 
neurological symptoms in his right lower extremity.  He also 
indicated that he may have incontinence possibly related to 
his spinal condition.  The Board notes that he has clearly 
alleged worsening symptoms, as the October 2007 VA 
examination revealed no history of incapacitation and no 
neurological complaints in regards to the cervical spine but 
with some neurological complaints of the lower extremities 
with no objective findings of such.  In regards to the right 
leg, the examination did not mention the use of a knee brace, 
however he has now testified that he does use a knee brace 
for his right leg.  In light of the complaints raised in the 
July 2008 hearing, a VA examination is necessary to address 
his current level of disability from his service-connected 
disorders of the cervical and lumbar spine and right leg.  

Further, the Board notes that the veteran and his 
representative testified as to receiving continued treatment 
at the VA Medical Center (VAMC) in Philadelphia, Pennsylvania 
and requested that the current records be obtained.  He 
indicated that he received treatment 3 weeks prior to the 
hearing.  The Board notes that some VA records from November 
2006 to May 2008 were submitted by the veteran's 
representative with a waiver of AOJ review, but it is 
apparent that additional records of more current treatment 
should be obtained.  It is also not clear that the file 
contains the complete records of his VA treatment throughout 
the pendency of this appeal, as the file contains some 
records from 2006, 2007 and 2008, but no records dating back 
to his claim which was filed in November 2004, wherein he 
alleged receiving treatment in the Philadelphia VAMC.  An 
attempt should be made to obtain his complete records from 
the VAMC dating back to within a year of this claim.  

In addition, there has been a recent decision by the United 
States Court of Appeals for Veterans Claims (Court) 
addressing increased rating claims, Vasquez-Flores v. Peake, 
22 Vet. Ap. 37, 2008, which points out that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, supra.  While the veteran was given such 
notice in a May 2008 letter, the Board notes that the rating 
criteria in this notice was limited to spinal disorders, with 
no mention of the criteria governing the tibia/fibula 
impairment.  In light of the need to remand these matters for 
further development, additional notice should specifically 
address all the issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the appellant a 
corrective notice, that explains (1) that 
he can submit medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life, (2) generally, 
the criteria necessary for entitlement to 
a higher disability rating, (3) that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (4) types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization.  Vazquez-
Flores, supra. 

The notice must also (1) inform him of 
what he needs to provide and (2) what 
information VA has or will provide.  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as specifically affecting the 
issues on appeal.

2.  The AOJ should obtain the veteran's 
medical records from the VAMCs in 
Philadelphia for any treatment for his 
cervical and lumbar spine and right leg 
disabilities from 2003 and thereafter.  
If the records are not available, that 
fact should be entered in the claims 
file.

3.  After completion of the above, the 
veteran should be scheduled for VA 
orthopedic and neurological examinations, 
by an appropriate specialist(s), to 
determine the nature and severity of his 
service-connected cervical spine 
disorder, lumbar spine disorder and 
residuals of a right leg fracture of the 
tibia and fibula.  All indicated tests 
and studies should be undertaken.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
After a review of the claims file, it is 
requested that the examiner provide 
explicit responses to the following:

(a) The orthopedic examiner should 
address the severity of the veteran's 
service-connected lumbar and cervical 
spine disorders by recording the range of 
motion in the veteran's lumbar and 
cervical spine observed on clinical 
evaluation.  In addition, the examiner 
should determine whether the veteran's 
lumbar or cervical spine disability is 
manifested by weakened movement, excess 
fatigability, or incoordination.  The 
examiner should provide reasons and bases 
based on medical judgment and facts for 
this opinion.

(b) The orthopedic examiner should 
address the severity of the veteran's 
service-connected right tibia/fibula 
disorder by recording the active and 
passive range of motion of the right knee 
in degrees.  The examiner also should 
comment on the functional limitations 
caused by the veteran's service-connected 
right tibia/fibula disability and comment 
on whether the veteran's leg disability 
more closely resembles a nonunion of the 
tibia and fibula, with loose motion, and 
requiring a brace.

It is requested that the examiner address 
the following questions:

Does the right tibia/fibula disability 
cause weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity, or 
atrophy?  If the severity of these 
manifestations cannot be quantified, the 
examiner should so indicate.  
Specifically, the examiner must address 
the severity of painful motion from 
intermediate degrees to severe.  The 
examiner must note at what degree in the 
range of motion that pain is elicited as 
well as the severity of such pain.  

With respect to subjective complaints of 
pain, the examiner should comment on 
whether the subjective complaints are 
supported by objective findings; whether 
any pain is visibly manifested upon 
palpation and movement of the right tibia 
and fibula; and whether there are any 
other objective manifestations that would 
demonstrate disuse or functional 
impairment of the tibia/fibula due to 
pain attributable to the service-
connected disabilities.  

(b) The neurological examiner should 
describe the severity of all neurologic 
impairment related to the service-
connected cervical spine and lumbar spine 
disabilities.  The examiner should also 
identify whether or not the veteran 
reported any incapacitating episodes 
associated with his cervical and lumbar 
spine, and if so, the duration of such 
episodes.  An incapacitating episode is a 
period of acute signs and symptoms that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
The severity of any associated 
neurological impairments should be 
discussed to include whether it more 
closely resembles a mild incomplete 
paralysis, a moderate incomplete 
paralysis, a moderately severe incomplete 
paralysis or a severe incomplete 
paralysis.  The neurological examiner 
should also discuss whether there are 
associated issues of bowel or bladder 
incontinence and if so, discuss the 
severity of such problems.  If 
examination from another specialist 
dealing with incontinence issues is 
deemed necessary to resolve the nature, 
etiology and severity of any incontinence 
condition present, this should be 
undertaken.  The examiner(s) should 
provide reasons and bases based on 
medical judgment and facts for this 
opinion.

4.  Following completion of the above 
development, the AOJ should re-adjudicate 
the veteran's claims.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case; however, the veteran is advised that failure to 
cooperate by reporting for examination without good cause may 
result in the denial of the claims.  38 C.F.R. § 3.655 
(2007).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




